PER CURIAM.
Appellant appeals an order denying his Florida Rule of Criminal Procedure 3.801(a) motion for correction of jail credit. He contends that the trial court erred in awarding only 352 days of jail credit when he was sentenced, and asserts that he is entitled to an additional 13 days of jail credit.
The trial court, in denying Appellant’s facially sufficient motion, did not elaborate on the reasons for its denial, and did not attach any records to its order that refute Appellant’s claim. When a rule 3.801 motion is summarily denied based on the records in the case, a copy of the portion of the files and records that conclusively show that the defendant is not entitled to relief shall be attached to the final order. Fla. R. Grim. P. 3.850(f)(5) (incorporated in Florida Rule of ' Criminal Procedure 3.801(e)). In a reply to our order directing a response, the State properly conceded that this case should be remanded.
*554REVERSED and REMANDED with directions that the trial court either grant the additional 13 days of jail credit or attach records to its final order that conclusively show that Appellant is not entitled to relief.
PALMER, ORFINGER and LAMBERT, JJ., concur.